DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
3.	Claims 3 and 4 are objected to because of the following informalities:  in claim 3, the phrase “at at least two points” should read “at least two points”.  Claim 4 is objected to due to its dependency.  Appropriate correction is required.
4.	Claim 13 is objected to because of the following informalities:  the phrase “The auxiliary color selection body according to claim 1” should read “The auxiliary color selection body according to claim 11”.  Appropriate correction is required.
5.	Claims 16 and 17 are objected to because of the following informalities:  in claim 16, the phrase “as viewed in in a rear plan view” should read “as viewed in a rear plan view”.  Claim 17 is objected to due to its dependency.  Appropriate correction is required.
6.	Claim 18 is objected to because of the following informalities:  the phrase “wherein the auxiliary color selection body is configured for use with and an upper or lower jaw” should read “wherein the auxiliary color selection body is configured for use with an upper or lower jaw”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1, 2, 5-10, 12, 14, 15, 18-21, 23 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korten et al. (US2016/0262860).
	Regarding claim 1, Korten discloses An auxiliary color selection body for dental objects (34) (fig. 2) comprising 
a base body (12) (fig. 1, 2) having at least two inner flanks or walls (16, 18, 20)  which extend transversely with respect to each other and from which inner walls the base body extends outwards as far as to outer walls (22, 24, 26) (walls between 31a and 32a or 34a and 35a, etc.), and  
wherein the base body, as viewed two dimensionally, extends between the inner  walls and the outer walls (fig. 2), having color selection areas (30) and reference features (32) which are arranged on the auxiliary color selection body (10) (surface 31a and 32a in fig. 2; “Accordingly the shade guide 30 as shown in FIG. 2 preferably has a plurality of specimen surfaces each associated with a target surface at one of a plurality of different positions and orientations. For example the specimen surface 31a in FIG. 2 may have the same shape as the reference surface 20 in FIGS. 3 and 4 and may be associated with a position and orientation of the target surface 20 as shown in FIG. 3. On the other hand the specimen surface 32a in FIG. 2 may be associated with the same target surface 20 but at a different position and orientation within the dental blank” in par. [0064]), and 
wherein the auxiliary color selection body is configured for placement in a vicinity of a target object, such that a straight line (44) passing through two target object proximity points (38, 40, 42) on the inner walls sweeps across the target object (34) (when the target object is located behind the gap between elements 31a and 32a or 34a and 35a, etc.).
Regarding claim 2, Korten discloses The auxiliary color selection body according to claim 1, wherein the at least two inner walls (16, 18, 20) extend at right angles to each other (fig. 2).
Regarding claim 5, Korten discloses The auxiliary color selection body according to claim 1, wherein the reference features comprise geometric indications to refer to a two-dimensional projection of three-dimensional structures, and wherein the walls (16, 18, 20, 22, 24, 26) are configured straight or curved as part of a contour of the base body (fig. 2).
Regarding claim 6, Korten discloses The auxiliary color selection body according to claim 1, wherein at least one part of the auxiliary color selection body (10) is designed as a disposable part, said disposable part comprising a part of the auxiliary color selection body being separable or removable from the base body (12), or the base body being configured as being a removable or a disposable part (fig. 2; the color selection auxiliary body can be used as a disposable part).
Regarding claim 7, Korten discloses The auxiliary color selection body according to claim 1, wherein at least two color selection areas (30) are arranged within a known color distance, and/or a brightness of which is equal, and are spaced apart from each other, adjacent to different walls (16, 18, 20) of the base body (12) (fig. 2; “FIG. 2 shows a shade guide 30 comprising a plurality of different shade specimens 31-36. The shade specimens 31-36 in the example have the same three-dimensional shape, but exhibit different specimen surfaces 31a-36a. In particular each of the specimen surfaces 31a-36a represents a particular color shading” in par. [0061]).
Regarding claim 8, Korten discloses The auxiliary color selection body according to claim 1, wherein up to 100% of the color selection areas (30) are attached adjacent to the inner walls (16, 18, 20) and/or an inner contour (fig. 2).
Regarding claim 9, Korten discloses The auxiliary color selection body according to claim 8, wherein 10% to 75%, of the color selection areas (30) are attached adjacent to the inner walls (16, 18, 20) and/or the inner contour (fig. 2).
Regarding claim 10, Korten discloses The auxiliary color selection body according to claim 1, wherein the color selection areas (30) have identical geometrical shapes with respect to each other and are designed as rectangles or squares adjoining each other, or are spaced apart by less than one third of their extent or size (fig. 2).
Regarding claim 11, Korten discloses The auxiliary color selection body according to claim 1, wherein the auxiliary color selection body (10) has coding parameters (50) for identifying and/or applying the color selection auxiliary body, the coding parameters (50) being less distant from the outer walls (22, 24, 26) of the auxiliary color selection body and of the base body (12) than from the inner walls (16, 18, 20) of the auxiliary color selection body and of the base body (“Each shade specimen of the shade guide 30 is associated with a predetermined position and orientation of a (virtual) target surface in a (virtual) dental blank. Accordingly the shade guide may have a code for each shade specimen that represents or allows obtaining the associated predetermined position and orientation within the dental blank. Further the shade guide and/or the shade specimens may be associated with a certain type of color shaded dental blank, so that for differently color shaded blanks further shade guides and/or shade specimens may be available. Therefore the code may further comprise information about the type of dental blank which the shade guide and shade specimen is associated with” in par. [0070]).
Regarding claim 12, Korten discloses The auxiliary color selection body according to claim 11, wherein the coding parameters (50) are in print or bar code (“Each shade specimen of the shade guide 30 is associated with a predetermined position and orientation of a (virtual) target surface in a (virtual) dental blank. Accordingly the shade guide may have a code for each shade specimen that represents or allows obtaining the associated predetermined position and orientation within the dental blank. Further the shade guide and/or the shade specimens may be associated with a certain type of color shaded dental blank, so that for differently color shaded blanks further shade guides and/or shade specimens may be available. Therefore the code may further comprise information about the type of dental blank which the shade guide and shade specimen is associated with” in par. [0070]).
Regarding claim 14, Korten discloses The auxiliary color selection body according to claim 1, wherein the number of color selection areas (30) is between 3 and 100, each color selection area being between 0.126 and 10 mm.sup.2, wherein a width of the base body (12) is less than or equal to 40 mm and a height of the base body is than or equal to 30 mm (fig. 2).
Regarding claim 15, Korten discloses The auxiliary color selection body according to claim 1, wherein the color selection areas (30) comprise at least 3 different colors (“a color shading having four different colors” in par. [0063]).
Regarding claim 18, Korten discloses The auxiliary color selection body according to claim 1, wherein the auxiliary color selection body is configured for use with and an upper or lower jaw (fig. 8).
Regarding claim 19, Korten discloses The auxiliary color selection body according to claim 1, wherein the base body (12) has at least one side leg, (54) having a length which is more than 5 millimeters and which length corresponds to a height of a human tooth and a width of which is at least 3 mm (fig. 2, 8).
Regarding claim 20, Korten discloses The auxiliary color selection body according to claim 1, wherein the width is between 6 and 10 mm (fig. 2, 8).
Regarding claim 21, Korten discloses The auxiliary color selection body according to claim 1, wherein the base body (12) has a central leg (52) with a gripping handle (55) (fig. 8) which carries coding parameters (50) mounted on coding surfaces (“Each shade specimen of the shade guide 30 is associated with a predetermined position and orientation of a (virtual) target surface in a (virtual) dental blank. Accordingly the shade guide may have a code for each shade specimen that represents or allows obtaining the associated predetermined position and orientation within the dental blank. Further the shade guide and/or the shade specimens may be associated with a certain type of color shaded dental blank, so that for differently color shaded blanks further shade guides and/or shade specimens may be available. Therefore the code may further comprise information about the type of dental blank which the shade guide and shade specimen is associated with” in par. [0070]).
Regarding claim 23, Korten discloses The auxiliary color selection body according to claim 1, wherein the base body is formed in one piece (fig. 2).
Regarding claim 25, Korten discloses The auxiliary color selection body according to claim 1, wherein the color selection areas (30) and the reference features (32) on the color selection auxiliary body (10) are formed on the same plane as the target object (34) (fig. 8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Korten et al. (US2016/0262860) in view of Eggler (US2002/0137000).
Regarding claim 13, Korten discloses The auxiliary color selection body according to claim 1, but fails to disclose wherein the color selection areas (30) and the coding parameters (50) are printed on a detachable label (14) which can be affixed to the base body (12), wherein the reference features (32) are attached to the base body outside the label (14) and are visible when the label is affixed.
However, it is known in dental applications to use labels for identifying indicia, as taught by Eggler (“It is also possible to provide product information indicia in label form on the top side 28 of the hood 2” in par. [0040]).
It would have been obvious to one of ordinary skill in the art to modify Korten with the teaching of Eggler in order to improve user convenience.
9.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Korten et al. (US2016/0262860) further in view of Lehmann et al. (US6,210,159).
Regarding claim 24, Korten discloses The auxiliary color selection body according to claim 1, but fails to explicitly disclose wherein the colour selection auxiliary body (10) is L-shaped or U-shaped.
However, color selection auxiliary body in dental applications come in a variety of shapes, for example, linear (Korten at fig. 5) and rectangular (Lehmann at fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Korten with the teaching of Lehmann such that the color selection auxiliary body is L-shaped or U-shaped since it would have been obvious to try with predictable results.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claims 1-11, 14 and 18-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lehmann et al. (US6,210,159).
	Regarding claim 1, Lehmann discloses An auxiliary color selection body for dental objects (34) (fig. 5) comprising 
a base body (12) having at least two inner flanks or walls (16, 18, 20) which extend transversely with respect to each other and from which inner walls the base body extends outwards as far as to outer walls (22, 24, 26) , and 
wherein the base body, as viewed two dimensionally, extends between the inner walls and the outer walls, having color selection areas (30) and reference features (32) which are arranged on the auxiliary color selection body (10) (“FIG. 5 shows another embodiment of an end piece 98 used in accordance with a specific embodiment, that mounts to, or is made integrally with, the end of the sleeve (e.g., the sleeve 22, FIG. 1) and which has a series of tooth shades 100 disposed in the end piece 98, so that for each target 102 (e.g., the tooth or tooth shade), all relevant manufacturing shades are provided in the same digital image, thereby preventing color contamination or other anomalies caused by time delay. As discussed above, when using the end piece 98 of this embodiment each shade 100 is processed as a REFERENCE IMAGE and the tooth 102 is processed as a REAL IMAGE relative to those REFERENCE IMAGES to find a CMN. Preferably, a black border 104 surrounds the tooth aperture 106 and tooth 102. Also preferably, the remaining area 116 about the border 104 and in the end piece 98 is a reference area. By way of example, the reference area 116 is a white reflecting region which can be sampled by detectors that image that region 116. Further examples of the use of reference area are discussed below” in col. 16 ln. 7-26), and 
wherein the auxiliary color selection body is configured for placement in a vicinity of a target object, such that a straight line (44) passing through two target object proximity points (38, 40, 42) on the inner walls sweeps across the target object (34) (fig. 5).
Regarding claim 2, Lehmann discloses The auxiliary color selection body according to claim 1, wherein the at least two inner walls (16, 18, 20) extend at right angles to each other (fig. 5).
Regarding claim 3, Lehmann discloses An auxiliary color selection body for dental objects (fig. 5) comprising 
a base body (fig. 5),
wherein the base body extends outside an inner circle (62) having a radius of between 4 and 9 mm (fig. 2; “A representative digital image 31 captured by the camera 12 is illustrated in FIG. 2, showing an image 36' of the border 36, an image 38' of the reference sample 38, and a tooth image 40. The entire image 31 covers the target area 20 of FIG. 1. FIG. 2 also illustrates obvious regions 41 of the image 31 that would generate bad pixels since such regions do not contain tooth imagery but rather other background imagery (e.g., the patient's gum)” in col. 15 ln. 53-60;  dimensions follow from typical dimension of a tooth), which, at at least two points, contacts an inner contour (“102” in fig. 5) of the base body having at least 2 inner walls (16, 18, 20), which, in relation to the center of the inner circle, extend at an angle of at least 70 degrees to each other (90 degrees in fig. 5) and in which inner circle at least one region of a target object (34) is accommodated, so that color selection areas (30) on the base body (12) are formed within a center circle (64) concentric to the inner circle and having a radius of less than or equal to 25 mm (fig. 2; “A representative digital image 31 captured by the camera 12 is illustrated in FIG. 2, showing an image 36' of the border 36, an image 38' of the reference sample 38, and a tooth image 40. The entire image 31 covers the target area 20 of FIG. 1. FIG. 2 also illustrates obvious regions 41 of the image 31 that would generate bad pixels since such regions do not contain tooth imagery but rather other background imagery (e.g., the patient's gum)” in col. 15 ln. 53-60;  dimensions follow from typical dimension of a tooth), and 
wherein reference features (32) are formed on the base body within an outer circle (66) surrounding the base body and touching an outer contour thereof at at least one point, the outer circle being concentric to the inner circle and having a radius of less than or equal to 25 mm (fig. 2; “A representative digital image 31 captured by the camera 12 is illustrated in FIG. 2, showing an image 36' of the border 36, an image 38' of the reference sample 38, and a tooth image 40. The entire image 31 covers the target area 20 of FIG. 1. FIG. 2 also illustrates obvious regions 41 of the image 31 that would generate bad pixels since such regions do not contain tooth imagery but rather other background imagery (e.g., the patient's gum)” in col. 15 ln. 53-60;  dimensions follow from typical dimension of a tooth).
Regarding claim 4, Lehmann discloses The auxiliary color selection body according to claim 3, wherein the center circle (64) has a radius of less than or equal to 15 mm (fig. 2; “A representative digital image 31 captured by the camera 12 is illustrated in FIG. 2, showing an image 36' of the border 36, an image 38' of the reference sample 38, and a tooth image 40. The entire image 31 covers the target area 20 of FIG. 1. FIG. 2 also illustrates obvious regions 41 of the image 31 that would generate bad pixels since such regions do not contain tooth imagery but rather other background imagery (e.g., the patient's gum)” in col. 15 ln. 53-60;  dimensions follow from typical dimension of a tooth).
Regarding claim 5, Lehmann discloses The auxiliary color selection body according to claim 1, wherein the reference features comprise geometric indications to refer to a two-dimensional projection of three-dimensional structures, and wherein the walls (16, 18, 20, 22, 24, 26) are configured straight or curved as part of a contour of the base body (fig. 5).
Regarding claim 6, Lehmann discloses The auxiliary color selection body according to claim 1, wherein at least one part of the auxiliary color selection body (10) is designed as a disposable part, said disposable part comprising a part of the auxiliary color selection body being separable or removable from the base body (12), or the base body being configured as being a removable or a disposable part (fig. 5; the color selection auxiliary body can be used as a disposable object).
Regarding claim 7, Lehmann discloses The auxiliary color selection body according to claim 1, wherein at least two color selection areas (30) are arranged within a known color distance, and/or a brightness of which is equal, and are spaced apart from each other, adjacent to different walls (16, 18, 20) of the base body (12) (fig. 5).
Regarding claim 8, Lehmann discloses The auxiliary color selection body according to claim 1, wherein up to 100% of the color selection areas (30) are attached adjacent to the inner walls (16, 18, 20) and/or an inner contour (fig. 5).
Regarding claim 9, Lehmann discloses The auxiliary color selection body according to claim 8, wherein 10% to 75%, of the color selection areas (30) are attached adjacent to the inner walls (16, 18, 20) and/or the inner contour (fig. 5).
Regarding claim 10, Lehmann discloses The auxiliary color selection body according to claim 1, wherein the color selection areas (30) have identical geometrical shapes with respect to each other and are designed as rectangles or squares adjoining each other, or are spaced apart by less than one third of their extent or size (fig. 5).
Regarding claim 11, Lehmann discloses The auxiliary color selection body according to claim 1, wherein the auxiliary color selection body (10) has coding parameters (50) for identifying and/or applying the color selection auxiliary body, the coding parameters (50) being less distant from the outer walls (22, 24, 26) of the auxiliary color selection body and of the base body (12) than from the inner walls (16, 18, 20) of the auxiliary color selection body and of the base body (fig. 5; coding parameter can be arrangement of the color selection surfaces or the geometry of the recess 102 or of the color selection auxiliary body itself).
Regarding claim 14, Lehmann discloses The auxiliary color selection body according to claim 1, wherein the number of color selection areas (30) is between 3 and 100, each color selection area being between 0.126 and 10 mm.sup.2, wherein a width of the base body (12) is less than or equal to 40 mm and a height of the base body is than or equal to 30 mm (fig. 1, 5; “intra-oral camera” in col. 5 ln. 8-9 which uses the color selection auxiliary body, therefore the dimensions of the color selection auxiliary body from fig. 5 within the claimed range).
Regarding claim 18, Lehmann discloses The auxiliary color selection body according to claim 1, wherein the auxiliary color selection body is configured for use with and an upper or lower jaw (the color selection auxiliary body can be used for upper and lower jaws).
Regarding claim 19, Lehmann discloses auxiliary color selection body according to claim 1, wherein the base body (12) has at least one side leg, (54) having a length which is more than 5 millimeters and which length corresponds to a height of a human tooth and a width of which is at least 3 mm (fig. 2, 5; claimed dimensions follow from the typical dimensions of a human tooth shown in fig. 2).
Regarding claim 20, Lehmann discloses The auxiliary color selection body according to claim 1, wherein the width is between 6 and 10 mm (fig. 2, 5; claimed dimensions follow from the typical dimensions of a human tooth shown in fig. 2).
Regarding claim 21, Lehmann discloses The auxiliary color selection body according to claim 1, wherein the base body (12) has a central leg (52) with a gripping handle (55) which carries coding parameters (50) mounted on coding surfaces (fig. 5).
Regarding claim 22, Lehmann discloses A system comprising a camera device (74) and an auxiliary color selection body (10) according to claim 1, wherein the camera device (74) comprises a spacer (80), into the inner surface of which at least the base body (12) fits and which is light-impervious to exterior light (fig. 1, 5; “FIG. 5 shows another embodiment of an end piece 98 used in accordance with a specific embodiment, that mounts to, or is made integrally with, the end of the sleeve (e.g., the sleeve 22, FIG. 1) and which has a series of tooth shades 100 disposed in the end piece 98, so that for each target 102 (e.g., the tooth or tooth shade), all relevant manufacturing shades are provided in the same digital image, thereby preventing color contamination or other anomalies caused by time delay. As discussed above, when using the end piece 98 of this embodiment each shade 100 is processed as a REFERENCE IMAGE and the tooth 102 is processed as a REAL IMAGE relative to those REFERENCE IMAGES to find a CMN. Preferably, a black border 104 surrounds the tooth aperture 106 and tooth 102. Also preferably, the remaining area 116 about the border 104 and in the end piece 98 is a reference area. By way of example, the reference area 116 is a white reflecting region which can be sampled by detectors that image that region 116. Further examples of the use of reference area are discussed below” in col. 16 ln. 7-26).
Regarding claim 23, Lehmann discloses The auxiliary color selection body according to claim 1, wherein the base body is formed in one piece (fig. 5).
Regarding claim 24, Lehmann discloses The auxiliary color selection body according to claim 1, wherein the colour selection auxiliary body (10) is L-shaped or U-shaped.
Regarding claim 25, Lehmann discloses The auxiliary color selection body according to claim 1, wherein the color selection areas (30) and the reference features (32) on the color selection auxiliary body (10) are formed on the same plane as the target object (34) (fig. 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lehmann et al. (US6,210,159) in view of Eggler (US2002/0137000).
Regarding claim 13, Lehmann discloses The auxiliary color selection body according to claim 1, but fails to disclose wherein the color selection areas (30) and the coding parameters (50) are printed on a detachable label (14) which can be affixed to the base body (12), wherein the reference features (32) are attached to the base body outside the label (14) and are visible when the label is affixed.
However, it is known in dental applications to use labels for identifying indicia, as taught by Eggler (“It is also possible to provide product information indicia in label form on the top side 28 of the hood 2” in par. [0040]).
It would have been obvious to one of ordinary skill in the art to modify Lehmann with the teaching of Eggler in order to improve user convenience.
12.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Lehmann et al. (US6,210,159) in view of Korten et al. (US2016/0262860) further in view of Lehmann et al. (US6,210,159).
Regarding claim 24, Lehmann discloses The auxiliary color selection body according to claim 1, but fails to explicitly disclose wherein the colour selection auxiliary body (10) is L-shaped or U-shaped.
However, color selection auxiliary body in dental applications come in a variety of shapes, for example, linear (Korten at fig. 5) and rectangular (Lehmann at fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lehmann with the teaching of Korten such that the color selection auxiliary body is L-shaped or U-shaped since it would have been obvious to try with predictable results.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

13.	Claims 1, 2, 5-11, 14 and 18-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drachenberg (DE202016100590).
	Regarding claim 1, Drachenberg discloses An auxiliary color selection body for dental objects (34) (fig. 5) comprising 
a base body (12) having at least two inner flanks or walls (16, 18, 20) which extend transversely with respect to each other and from which inner walls the base body extends outwards as far as to outer walls (22, 24, 26) (fig. 5; “a holder with several tooth color samples can also be inserted into an elongated recess 24 in the base body 21” in par. [0052]), and 
wherein the base body, as viewed two dimensionally, extends between the inner walls and the outer walls, having color selection areas (30) and reference features (32) which are arranged on the auxiliary color selection body (10) (fig. 5; “In particular, these tooth color patterns could be pivotable, as shown in FIG. 5.  A color sample holder 45 is inserted into the sample holder 24 or pushed in from the side. This shade sample holder 45 has a plurality of tooth shade samples that are pivotally attached to the holder 45 . In the situation of FIG. 5, for example, the tooth color sample with the designation C1 protrudes vertically upwards in order to be held in this position next to a natural tooth. Tooth shade samples C3 and D4, on the other hand, are not used, so they protrude to the right. The color tooth sample C2 is being swung to the left in the direction of the arrow for use” in par. [0051]), and 
wherein the auxiliary color selection body is configured for placement in a vicinity of a target object, such that a straight line (44) passing through two target object proximity points (38, 40, 42) on the inner walls sweeps across the target object (34) (fig. 5: “The neutral card is placed behind the teeth and the tooth shade samples are placed near the teeth to be photographed” in par. [0054]).
Regarding claim 2, Drachenberg discloses The auxiliary color selection body according to claim 1, wherein the at least two inner walls (16, 18, 20) extend at right angles to each other (fig. 5).
Regarding claim 5, Drachenberg discloses The auxiliary color selection body according to claim 1, wherein the reference features comprise geometric indications to refer to a two-dimensional projection of three-dimensional structures, and wherein the walls (16, 18, 20, 22, 24, 26) are configured straight or curved as part of a contour of the base body (fig. 5).
Regarding claim 6, Drachenberg discloses The auxiliary color selection body according to claim 1, wherein at least one part of the auxiliary color selection body (10) is designed as a disposable part, said disposable part comprising a part of the auxiliary color selection body being separable or removable from the base body (12), or the base body being configured as being a removable or a disposable part (fig. 5; the color selection auxiliary body can be used as a disposable object).
Regarding claim 7, Drachenberg discloses The auxiliary color selection body according to claim 1, wherein at least two color selection areas (30) are arranged within a known color distance, and/or a brightness of which is equal, and are spaced apart from each other, adjacent to different walls (16, 18, 20) of the base body (12) (fig. 5).
Regarding claim 8, Drachenberg discloses The auxiliary color selection body according to claim 1, wherein up to 100% of the color selection areas (30) are attached adjacent to the inner walls (16, 18, 20) and/or an inner contour (fig. 5).
Regarding claim 9, Drachenberg discloses The auxiliary color selection body according to claim 8, wherein 10% to 75%, of the color selection areas (30) are attached adjacent to the inner walls (16, 18, 20) and/or the inner contour (fig. 5).
Regarding claim 10, Drachenberg discloses The auxiliary color selection body according to claim 1, wherein the color selection areas (30) have identical geometrical shapes with respect to each other and are designed as rectangles or squares adjoining each other, or are spaced apart by less than one third of their extent or size (fig. 5; elements can be pivoted so that they are spaced in accordance with the claim).
Regarding claim 11, Drachenberg discloses The auxiliary color selection body according to claim 1, wherein the auxiliary color selection body (10) has coding parameters (50) for identifying and/or applying the color selection auxiliary body, the coding parameters (50) being less distant from the outer walls (22, 24, 26) of the auxiliary color selection body and of the base body (12) than from the inner walls (16, 18, 20) of the auxiliary color selection body and of the base body (fig. 5; coding parameter can be the arrangement/shape of the color selection surfaces or of the body, or the labelling).
Regarding claim 14, Drachenberg discloses The auxiliary color selection body according to claim 1, wherein the number of color selection areas (30) is between 3 and 100, each color selection area being between 0.126 and 10 mm.sup.2, wherein a width of the base body (12) is less than or equal to 40 mm and a height of the base body is than or equal to 30 mm (fig. 5).
Regarding claim 18, Drachenberg discloses The auxiliary color selection body according to claim 1, wherein the auxiliary color selection body is configured for use with and an upper or lower jaw (the color selection auxiliary body can be used for upper and lower jaws).
Regarding claim 19, Drachenberg discloses The auxiliary color selection body according to claim 1, wherein the base body (12) has at least one side leg, (54) having a length which is more than 5 millimeters and which length corresponds to a height of a human tooth and a width of which is at least 3 mm (fig. 5).
Regarding claim 20, Drachenberg discloses The auxiliary color selection body according to claim 1, wherein the width is between 6 and 10 mm (fig. 5).
Regarding claim 21, Drachenberg discloses The auxiliary color selection body according to claim 1, wherein the base body (12) has a central leg (52) with a gripping handle (55) which carries coding parameters (50) mounted on coding surfaces.
Regarding claim 22, Drachenberg discloses A system comprising a camera device (74) and an auxiliary color selection body (10) according to claim 1, wherein the camera device (74) comprises a spacer (80), into the inner surface of which at least the base body (12) fits and which is light-impervious to exterior light (fig. 5).
Regarding claim 23, Drachenberg discloses The auxiliary color selection body according to claim 1, wherein the base body is formed in one piece (fig. 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Drachenberg (DE202016100590) in view of Eggler (US2002/0137000).
Regarding claim 13, Drachenberg discloses The auxiliary color selection body according to claim 1, but fails to disclose wherein the color selection areas (30) and the coding parameters (50) are printed on a detachable label (14) which can be affixed to the base body (12), wherein the reference features (32) are attached to the base body outside the label (14) and are visible when the label is affixed.
However, it is known in dental applications to use labels for identifying indicia, as taught by Eggler (“It is also possible to provide product information indicia in label form on the top side 28 of the hood 2” in par. [0040]).
It would have been obvious to one of ordinary skill in the art to modify Drachenberg with the teaching of Eggler in order to improve user convenience.
15.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Drachenberg (DE202016100590) in view of in Korten et al. (US2016/0262860) further in view of Lehmann et al. (US6,210,159).
Regarding claim 24, Drachenberg discloses The auxiliary color selection body according to claim 1, but fails to explicitly disclose wherein the colour selection auxiliary body (10) is L-shaped or U-shaped.
However, color selection auxiliary body in dental applications come in a variety of shapes, for example, linear (Korten at fig. 5) and rectangular (Lehmann at fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Drachenberg with the teachings of Lehmann and Korten such that the color selection auxiliary body is L-shaped or U-shaped since it would have been obvious to try with predictable results.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

16.	Claims 1, 2, 5-9, 11, 12, 14-21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Odama (WO2017046829).
	Regarding claim 1, Odama discloses An auxiliary color selection body for dental objects (34) (fig. 4-8, 11, 13) comprising 
a base body (12) having at least two inner flanks or walls (16, 18, 20) which extend transversely with respect to each other and from which inner walls the base body extends outwards as far as to outer walls (22, 24, 26) (fig. 5), and 
wherein the base body, as viewed two dimensionally, extends between the inner walls and the outer walls, having color selection areas (30) and reference features (32) which are arranged on the auxiliary color selection body (10) (“FIG. 5 illustrates an example in which the color reference image 7 is applied to the color measurement of the natural teeth 62” in par. [0056]), and 
wherein the auxiliary color selection body is configured for placement in a vicinity of a target object, such that a straight line (44) passing through two target object proximity points (38, 40, 42) on the inner walls sweeps across the target object (34) (“As shown in FIG. 5, the color reference image 7 is disposed in the vicinity of the natural teeth 62 constituting the measurement object 6” in par. [0057]).
Regarding claim 2, Odama discloses The auxiliary color selection body according to claim 1, wherein the at least two inner walls (16, 18, 20) extend at right angles to each other (fig. 5).
Regarding claim 5, Odama discloses The auxiliary color selection body according to claim 1, wherein the reference features comprise geometric indications to refer to a two-dimensional projection of three-dimensional structures, and wherein the walls (16, 18, 20, 22, 24, 26) are configured straight or curved as part of a contour of the base body (fig. 8-11, 13).
Regarding claim 6, Odama discloses The auxiliary color selection body according to claim 1, wherein at least one part of the auxiliary color selection body (10) is designed as a disposable part, said disposable part comprising a part of the auxiliary color selection body being separable or removable from the base body (12), or the base body being configured as being a removable or a disposable part (the color auxiliary body in fig. 8-11 can be used as a disposable object).
Regarding claim 7, Odama discloses The auxiliary color selection body according to claim 1, wherein at least two color selection areas (30) are arranged within a known color distance, and/or a brightness of which is equal, and are spaced apart from each other, adjacent to different walls (16, 18, 20) of the base body (12) (fig. 4-8, 11, 13; par. [0046]).
Regarding claim 8, Odama discloses The auxiliary color selection body according to claim 1, wherein up to 100% of the color selection areas (30) are attached adjacent to the inner walls (16, 18, 20) and/or an inner contour (fig. 8-11).
Regarding claim 9, Odama discloses The auxiliary color selection body according to claim 8, wherein 10% to 75%, of the color selection areas (30) are attached adjacent to the inner walls (16, 18, 20) and/or the inner contour (fig. 8-11).
Regarding claim 11, Odama discloses The auxiliary color selection body according to claim 1, wherein the auxiliary color selection body (10) has coding parameters (50) for identifying and/or applying the color selection auxiliary body, the coding parameters (50) being less distant from the outer walls (22, 24, 26) of the auxiliary color selection body and of the base body (12) than from the inner walls (16, 18, 20) of the auxiliary color selection body and of the base body (fig. 4, 8-11, 13).
Regarding claim 12, Odama discloses The auxiliary color selection body according to claim 11, wherein the coding parameters (50) are in print or bar code (“identification information portion 78” in par. [0048]).
Regarding claim 14, Odama discloses The auxiliary color selection body according to claim 1, wherein the number of color selection areas (30) is between 3 and 100, each color selection area being between 0.126 and 10 mm.sup.2, wherein a width of the base body (12) is less than or equal to 40 mm and a height of the base body is than or equal to 30 mm (fig. 13).
Regarding claim 15, Odama discloses The auxiliary color selection body according to claim 1, wherein the color selection areas (30) comprise at least 3 different colors (“four different colors” in par. [0133]).
Regarding claim 16, Odama discloses The auxiliary color selection body according to claim 1, wherein a bite element (70) is provided which extends away from the base body (12), in a third dimension, as viewed in in a rear plan view .
Regarding claim 17, Odama discloses The auxiliary color selection body according to claim 16, wherein the bite element (70) is designed as a part separate from the base body (12), which separate part is disposable or reusable, or is integrally designed with the base body (fig. 8-11).
Regarding claim 18, Odama discloses The auxiliary color selection body according to claim 1, wherein the auxiliary color selection body is configured for use with and an upper or lower jaw (the color selection auxiliary body can be used for upper and lower jaws).
Regarding claim 19, Odama discloses The auxiliary color selection body according to claim 1, wherein the base body (12) has at least one side leg, (54) having a length which is more than 5 millimeters and which length corresponds to a height of a human tooth and a width of which is at least 3 mm (fig. 8-11).
Regarding claim 20, Odama discloses The auxiliary color selection body according to claim 1, wherein the width is between 6 and 10 mm (fig. 8-11).
Regarding claim 21, Odama discloses The auxiliary color selection body according to claim 1, wherein the base body (12) has a central leg (52) with a gripping handle (55) which carries coding parameters (50) mounted on coding surfaces (fig. 8-11).
Regarding claim 23, Odama discloses The auxiliary color selection body according to claim 1, wherein the base body is formed in one piece (fig. 8-11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Odama (WO2017046829) in view of Eggler (US2002/0137000).
Regarding claim 13, Odama discloses The auxiliary color selection body according to claim 1, but fails to disclose wherein the color selection areas (30) and the coding parameters (50) are printed on a detachable label (14) which can be affixed to the base body (12), wherein the reference features (32) are attached to the base body outside the label (14) and are visible when the label is affixed.
However, it is known in dental applications to use labels for identifying indicia, as taught by Eggler (“It is also possible to provide product information indicia in label form on the top side 28 of the hood 2” in par. [0040]).
It would have been obvious to one of ordinary skill in the art to modify Odama with the teaching of Eggler in order to improve user convenience.
18.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Odama (WO2017046829) in view of Korten et al. (US2016/0262860) further in view of Lehmann et al. (US6,210,159).
Regarding claim 24, Odama discloses The auxiliary color selection body according to claim 1,but fails to explicitly disclose wherein the colour selection auxiliary body (10) is L-shaped or U-shaped.
However, color selection auxiliary body in dental applications come in a variety of shapes, for example, linear (Korten at fig. 5) and rectangular (Lehmann at fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Odama with the teachings of Lehmann and Korten such that the color selection auxiliary body is L-shaped or U-shaped since it would have been obvious to try with predictable results.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

19.	Claims 1-11, 14 and 16-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tjioe et al. (US2013/0244197).
	Regarding claim 1, Tjioe discloses An auxiliary color selection body for dental objects (34) (fig. 1a, 1b, 2a, 2b) comprising 
a base body (12) having at least two inner flanks or walls (16, 18, 20) which extend transversely with respect to each other and from which inner walls the base body extends outwards as far as to outer walls (22, 24, 26) (fig. 1a, 1b, 2a, 2b), and 
wherein the base body, as viewed two dimensionally, extends between the inner walls and the outer walls, having color selection areas (30) and reference features (32) which are arranged on the auxiliary color selection body (10) (fig. 1a, 1b, 2a, 2b), and 
wherein the auxiliary color selection body is configured for placement in a vicinity of a target object, such that a straight line (44) passing through two target object proximity points (38, 40, 42) on the inner walls sweeps across the target object (34) (fig. 2a, 2b; “The intra-oral compartment further comprises an incisal/occlusal stop 5 for easily placing the target tooth in the required orientation and proportion, for example in the center part of the images. Below the incisal/occlusal stop 5, there is a holder 9 on which a selected shade tab 6 is placed to serve as a reference for color matching. In this embodiment, the holder 9 is formed as a supporting space for holding a rod or strip of the shade tab, which is made of metal, resin or plastic material. The shade tab 6 can be mounted in the holder 9 mechanically, for example by snap-fit or screwing, allowing image taking of the tabs 6 by the camera body 1” in par. [0068]).
Regarding claim 2, Tjioe discloses The auxiliary color selection body according to claim 1, wherein the at least two inner walls (16, 18, 20) extend at right angles to each other (fig. 2a, 2b).
Regarding claim 3, Tjioe discloses An auxiliary color selection body for dental objects (fig. 1a, 1b, 2a, 2b) comprising 
a base body (fig. 1a, 1b),
wherein the base body extends outside an inner circle (62) having a radius of between 4 and 9 mm, which, at at least two points, contacts an inner contour of the base body having at least 2 inner walls (16, 18, 20), which, in relation to the center of the inner circle, extend at an angle of at least 70 degrees to each other and in which inner circle at least one region of a target object (34) is accommodated, so that color selection areas (30) on the base body (12) are formed within a center circle (64) concentric to the inner circle and having a radius of less than or equal to 25 mm (fig. 2a, 2b; dimensions follow from typical dimension of a tooth), and 
wherein reference features (32) are formed on the base body within an outer circle (66) surrounding the base body and touching an outer contour thereof at at least one point, the outer circle being concentric to the inner circle and having a radius of less than or equal to 25 mm (dimensions follow from typical dimension of a tooth).
Regarding claim 4, Tjioe discloses The auxiliary color selection body according to claim 3, wherein the center circle (64) has a radius of less than or equal to 15 mm (dimensions follow from typical dimension of a tooth).
Regarding claim 5, Tjioe discloses The auxiliary color selection body according to claim 1, wherein the reference features comprise geometric indications to refer to a two-dimensional projection of three-dimensional structures, and wherein the walls (16, 18, 20, 22, 24, 26) are configured straight or curved as part of a contour of the base body (fig. 2a).
Regarding claim 6, Tjioe discloses The auxiliary color selection body according to claim 1, wherein at least one part of the auxiliary color selection body (10) is designed as a disposable part, said disposable part comprising a part of the auxiliary color selection body being separable or removable from the base body (12), or the base body being configured as being a removable or a disposable part (the color selection auxiliary body in fig. 2a can be used as a disposable object).
Regarding claim 7, Tjioe discloses The auxiliary color selection body according to claim 1, wherein at least two color selection areas (30) are arranged within a known color distance, and/or a brightness of which is equal, and are spaced apart from each other, adjacent to different walls (16, 18, 20) of the base body (12) (“6” in 2a).
Regarding claim 8, Tjioe discloses The auxiliary color selection body according to claim 1, wherein up to 100% of the color selection areas (30) are attached adjacent to the inner walls (16, 18, 20) and/or an inner contour (fig. 2a).
Regarding claim 9, Tjioe discloses The auxiliary color selection body according to claim 8, wherein 10% to 75%, of the color selection areas (30) are attached adjacent to the inner walls (16, 18, 20) and/or the inner contour (fig. 2a).
Regarding claim 10, Tjioe discloses The auxiliary color selection body according to claim 1, wherein the color selection areas (30) have identical geometrical shapes with respect to each other and are designed as rectangles or squares adjoining each other, or are spaced apart by less than one third of their extent or size (fig. 2a).
Regarding claim 11, Tjioe discloses The auxiliary color selection body according to claim 1, wherein the auxiliary color selection body (10) has coding parameters (50) for identifying and/or applying the color selection auxiliary body, the coding parameters (50) being less distant from the outer walls (22, 24, 26) of the auxiliary color selection body and of the base body (12) than from the inner walls (16, 18, 20) of the auxiliary color selection body and of the base body (fig. 2a; the shape of the body can be used as a coding parameter).
Regarding claim 14, Tjioe discloses The auxiliary color selection body according to claim 1, wherein the number of color selection areas (30) is between 3 and 100, each color selection area being between 0.126 and 10 mm.sup.2, wherein a width of the base body (12) is less than or equal to 40 mm and a height of the base body is than or equal to 30 mm (fig. 2a).
Regarding claim 16, Tjioe discloses The auxiliary color selection body according to claim 1, wherein a bite element (70) is provided which extends away from the base body (12), in a third dimension, as viewed in in a rear plan view ().
Regarding claim 17, Tjioe discloses The auxiliary color selection body according to claim 16, wherein the bite element (70) is designed as a part separate from the base body (12) (fig. 1a, 2a; “incisal/occlusal stop 5” in par. [0072]), which separate part is disposable or reusable, or is integrally designed with the base body (can be used as a disposable element). 
Regarding claim 18, Tjioe discloses The auxiliary color selection body according to claim 1, wherein the auxiliary color selection body is configured for use with and an upper or lower jaw (the color selection auxiliary body can be used for upper and lower jaws if it is inserted correctly).
Regarding claim 19, Tjioe discloses The auxiliary color selection body according to claim 1, wherein the base body (12) has at least one side leg, (54) having a length which is more than 5 millimeters and which length corresponds to a height of a human tooth and a width of which is at least 3 mm (fig. 2a).
Regarding claim 20, Tjioe discloses The auxiliary color selection body according to claim 1, wherein the width is between 6 and 10 mm (fig. 2a).
Regarding claim 21, Tjioe discloses The auxiliary color selection body according to claim 1, wherein the base body (12) has a central leg (52) with a gripping handle (55) which carries coding parameters (50) mounted on coding surfaces (fig. 2a).
Regarding claim 22, Tjioe discloses A system comprising a camera device (74) and an auxiliary color selection body (10) according to claim 1, wherein the camera device (74) comprises a spacer (80), into the inner surface of which at least the base body (12) fits and which is light-impervious to exterior light (fig. 1a, 1b, 2a, 2b; the camera 1 together with the spacer 6 forms a unit that is light-tight).
Regarding claim 23, Tjioe discloses The auxiliary color selection body according to claim 1, wherein the base body is formed in one piece (fig. 1a, 1b, 2a, 2b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

20.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tjioe et al. (US2013/0244197) in view of Eggler (US2002/0137000).
Regarding claim 13, Tjioe discloses The auxiliary color selection body according to claim 1, but fails to disclose wherein the color selection areas (30) and the coding parameters (50) are printed on a detachable label (14) which can be affixed to the base body (12), wherein the reference features (32) are attached to the base body outside the label (14) and are visible when the label is affixed.
However, it is known in dental applications to use labels for identifying indicia, as taught by Eggler (“It is also possible to provide product information indicia in label form on the top side 28 of the hood 2” in par. [0040]).
It would have been obvious to one of ordinary skill in the art to modify Tjioe with the teaching of Eggler in order to improve user convenience.
21.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Tjioe et al. (US2013/0244197) in view of Korten et al. (US2016/0262860) further in view of Lehmann et al. (US6,210,159).
Regarding claim 24, Tjioe discloses The auxiliary color selection body according to claim 1, but fails to explicitly disclose wherein the colour selection auxiliary body (10) is L-shaped or U-shaped.
However, color selection auxiliary body in dental applications come in a variety of shapes, for example, linear (Korten at fig. 5) and rectangular (Lehmann at fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tjioe with the teachings of Lehmann and Korten such that the color selection auxiliary body is L-shaped or U-shaped since it would have been obvious to try with predictable results.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667